DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Request for Continued Examination dated November 18, 2022.  Claims 13-26 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 13-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the Written Description fail to indicate what a ‘flag’ of an ABS signal comprises, as recited in independent claims 13 and 18-20.  For the same reasons, claims 14-17 and 21-24 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0318910, to Kaestner et al. (hereinafter Kaestner), and further in view of PCT Publication No. WO2006/125547, to Witte et al. (hereinafter Witte), and in further view of U.S. Patent Publication No. 2016/0152221, to Furuyam

As per claim 13, and similarly with respect to claims 18-20, Kaestner discloses a control apparatus for at least one electromechanical brake booster of a braking system of a vehicle (e.g. see , comprising: an electronic device to output at least one control signal to a motor of the electromechanical brake booster based on at least a braking definition signal, for a braking input of at least one of a driver of the vehicle (e.g. see Fig. 1, and paragraph 0019-0020, wherein a brake system of a vehicle is shown and described) and an automatic speed control system of the vehicle, outputted to the electronic device (e.g. see the Office notes the alternate claim structure); wherein the electronic device is further configured to specify, based on the braking definition signal, … a target motor force of the motor of the electromechanical brake booster (e.g. see paragraph 0021, wherein an electromechanical brake booster 14 is provided that generates additional braking force based upon driver’s braking force Ff) or a target brake application force of the electromechanical brake booster into a brake master cylinder, located downstream from the electromechanical brake booster, of the braking system (e.g. see the Office notes the alternate claim structure).
Kaestner further discloses that the brake booster is based upon a braking signal and at least one of an ABS flag signal and a brake pressure signal corresponding to a brake pressure present in at least one wheel brake cylinder of the braking system. (e.g. see Fig. 9, step S21).
While Kaestner does teach regulable/controllable brake pressure formed by the combination of user input and target rotation of the electromechanical brake booster (e.g. see paragraphs 0021, 0032 and 0037) Kaestner fails to disclose every feature of wherein the electronic device is further configured to output the at least one control signal to the motor based on of a force difference between the specified target motor force and an estimated or measured actual motor force of the motor of the electromechanical brake booster, or between the specified target brake application force and an estimated or measured actual brake application force of the electromechanical brake booster into the downstream brake master cylinder.  However, Witte teaches manipulating an electrotechnical brake booster to reach a targeted braking force based upon a measured brake force (i.e. a difference between specified target brake application force and measured actual brake application force) (e.g. see at least paragraph 0018).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the electromechanical brake booster of Kaestner to include comparing applied braking force to actual braking force in order to generate an optimum braking force for the purpose of ensuring safe distance between vehicles or with an object.

As per claim 14, and similarly with respect to claim 21, Kaestner, as modified by Furuyama and Witte, teach the features of claims 13 and 20, respectively, and Kaestner further discloses wherein the electronic device is further configured to specify a target rotation speed of the motor of the electromechanical brake booster based on the force difference, and to output the at least one control signal to the motor of the electromechanical brake booster based on the specified target rotation speed (e.g. see paragraphs 0021, 0032 and 0037, wherein Kaestner does teach regulable/controllable brake pressure formed by the combination of user input and target rotation speed of the electromechanical brake booster).

As per claim 15, and similarly with respect to claim 22, Kaestner, as modified by Furuyama and Witte, teach the features of claims 14 and 21, respectively, and Kaestner further discloses wherein the electronic device is further configured to specify the target rotation speed of the motor of the electromechanical brake booster, based on the force difference, so that an absolute value of the specified target rotation speed is always greater than or equal to a defined minimum absolute rotation speed value not equal to zero (e.g. the Office notes that any targeted rotation speed would be greater than zero, which greater than a minimum absolute rotation speed value of zero).

As per claim 16, and similarly with respect to claim 23, Kaestner, as modified by Furuyama and Witte, teach the features of claims 15 and 22, respectively, and Kaestner further discloses wherein the electronic device is further configured to specify the absolute value of the target rotation speed to be equal to the defined minimum absolute rotation speed value if an absolute value of the force difference is less than a defined comparison value not equal to zero, and to specify the absolute value of the target rotation speed as a function of the force difference if the absolute value of the force difference is greater than the defined comparison value (e.g. the Office notes that any targeted rotation speed would be greater than zero, which greater than a minimum absolute rotation speed value of zero, when it is applied, and equal to zero when not needed).

As per claim 17, and similarly with respect to claim 24, Kaestner, as modified by Furuyama and Witte, teach the features of claims 13 and 20, respectively, and Kaestner further discloses wherein the electronic device is further configured to estimate the actual motor force of the motor of the electromechanical brake booster, or the actual brake application force of the electromechanical brake booster into the downstream brake master cylinder, based on at least a present current intensity of a motor current of the motor of the electromechanical brake booster and of a present rotation angle of a rotor of the motor of the electromechanical brake booster (e.g. the Office notes applied pressure through rotation of the electrotechnical brake booster would be based upon a rotation angle of a rotor of the booster as the rotational angle signifies the amount of fluid displacement and applied pressure or added applied pressure).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0318910, to Kaestner et al. (hereinafter Kaestner), in view of PCT Publication No. WO2006/125547, to Witte et al. (hereinafter Witte), and in further view of WO2015/188957A1, to Schaefer et al. (hereinafter Schaefer). For the purpose of examination, a machine translation of WO2015/188957A1, generated by the European Patent Office, is being utilized.

As per claim 25, and similarly with respect to claim 26, Kaestner discloses a control apparatus for at least one electromechanical brake booster of a braking system of a vehicle, comprising: an electronic device to output at least one control signal to a motor of the electromechanical brake booster based on at least a braking definition signal, regarding at least one of a braking input of a driver of the vehicle (e.g. see Fig. 1, and paragraph 0019-0020, wherein a brake system of a vehicle is shown and described) and an automatic speed control system of the vehicle, outputted to the electronic device (e.g. see the Office notes the alternate claim structure); wherein the electronic device is further configured to specify, based on at least the braking definition signal, a target motor force of the motor of the electromechanical brake booster (e.g. see paragraph 0021, wherein an electromechanical brake booster 14 is provided that generates additional braking force based upon driver’s braking force Ff) or a target brake application force of the electromechanical brake booster into a brake master cylinder, located downstream from the electromechanical brake booster, of the braking system (e.g. see the Office notes the alternate claim structure).
While Kaestner does teach regulable/controllable brake pressure formed by the combination of user input and target rotation of the electromechanical brake booster (e.g. see paragraphs 0021, 0032 and 0037) Kaestner fails to disclose every feature of wherein the electronic device is further configured to output the at least one control signal to the motor based on of a force difference between the specified target motor force and an estimated or measured actual motor force of the motor of the electromechanical brake booster, or between the specified target brake application force and an estimated or measured actual brake application force of the electromechanical brake booster into the downstream brake master cylinder.  However, Witte teaches manipulating an electrotechnical brake booster to reach a targeted braking force based upon a measured brake force (i.e. a difference between specified target brake application force and measured actual brake application force) (e.g. see at least paragraph 0018).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the electromechanical brake booster of Kaestner to include comparing applied braking force to actual braking force in order to generate an optimum braking force for the purpose of ensuring safe distance between vehicles or with an object.
Kaestner fails to particularly disclose every feature of wherein the electronic device is further configured to specify a target rotation speed of the motor of the electromechanical brake booster based on the force difference, and to output the at least one control signal to the motor of the electromechanical brake booster based on the specified target rotation speed. However, Schaefer a brake booster force is provided based upon a target angular velocity of a motor of the brake booster (i.e. a specified target rotation speed of the motor of the brake booster) (e.g. see paras. 0080-0082). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the electromechanical brake booster of Kaestner to include utilizing a target rotational speed of the brake booster motor for the purpose of ensuring sufficient braking force is applied as determined by a control system thereof.
With respect to wherein the electronic device is further configured to specify the target rotation speed of the motor of the electromechanical brake booster, based on the force difference, so that an absolute value of the specified target rotation speed is always greater than or equal to a defined minimum absolute rotation speed value not equal to zero (e.g. the Office notes that any targeted rotation speed would be greater than zero, which greater than a minimum absolute rotation speed value of zero).

Response to Arguments
With respect to the rejections of claim 13 and 18-20 under 35 USC 112(a), Applicant asserts that the Patent Office has the burden to demonstrate why the lack of description of what comprises and ABS flag signal 14 would have been insufficient to demonstrate, from the perspective of a person of ordinary skill in the art (POSITA), that Applicant had possession of the claimed invention. Applicant further asserts that a POSITA would have been familiar with what a flag signal typically does (i.e. signal the presence or absence of a particular state, condition or other value) and how it typically does it (i.e., via a one-bit value in which a “1” signal presence and “0” signals absence”).
At the onset, the Office notes that the only reference to “an ABS flag signal”, within the original Written Description, is found on p. 8, lines 18-25:

As a supplement to braking definition signal 12, further signals 14 to 18, for example an ABS flag signal 14, a brake master cylinder pressure signal 16 regarding a brake master cylinder 25 pressure present in the brake master cylinder, and/or a brake pressure signal 18 regarding a brake pressure present in at least one wheel brake cylinder of the braking system, are also co-considered in specifying the target brake application force Fo (or the target motor force).

This passage provide no indication on what the flag signal is in reference to, such as a particular state, condition, or other value, as asserted by Applicant. Nor does the passage indicate what may comprise the state, condition or other value asserted by Applicant. This passage further provides no indication that it is in reference to presence or absence of the state, condition, or other value. Since the Written Description fails to indicate what may comprise an ABS flag signal, the burden is on the Applicant to present evidence why a POSITA would have known what comprises an ABS flag signal. While Applicant has indicated, within arguments presented in the RCE, that an ABS flag signal comprises the presence or absence of a state, condition, or other value, the Office notes, respectfully, notes that this does not comprise evidence, but mere conjecture. Further, it does not aid in the understanding of what state or condition of the ABS may or may not comprise. Finally, after a brief Internet search of what an ABS flag signal may comprise, there does not appear to be a well understood meaning what comprises an ABS flag signal. Accordingly, for the foregoing reasons, the 35 USC 112(a) rejection of claims 13 and 18-20 is maintained.

	With respect to the rejections of claims 13 and 18-20 under 35 USC 103, Applicant asserts that amendments to the claims to remove “a brake master cylinder pressure signal” renders the rejections moot since Furuyama was used to teach this feature, but was not used to teach that “the electronic device is further configured to specify, based on the braking definition signal and at least one of an ABS flag signal and a brake pressure signal corresponding to a brake pressure present in at least on wheel brake cylinder of the braking system, a target motor force.” However, the use of a condition or state of an ABS (i.e. an ABS flag signal) is disclosed by Kaestner. For example, Kaestner, teaches the an application of a brake booster (see Fig. 9, step S32), which is predicated upon a determination of whether the ABS is operated (e.g. specifying an ABS flag signal) (see Fig. 9, step S21). Similar argument could be made with respect to Fig. 10 of Kaestner.

With respect to the rejections of claims 25 and 26 under 35 USC 103, Applicant arguments are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669